In this cause Mr. Chief Justice TERRELL, Mr. Justice ELLIS and Mr. Justice BROWN are of the opinion that the judgment of the circuit court should be affirmed, while Mr. Justice WHITFIELD, Mr. Justice STRUM and Mr. Justice BUFORD are of the opinion that the said judgment should be reversed. When it appears that the members of the Court are permanently and equally divided in opinion as to whether a judgment should be affirmed or *Page 1099 
reversed, and there is no prospect of an immediate change in the personnel of the Court, the judgment should be affirmed. Therefore, it is considered, ordered and adjudged that the judgment of the circuit court in this cause be and the same is hereby affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.